—In a family offense proceeding pursuant to Family Court Act article 8, the petitioner appeals from an order of the Family Court, Kings County (Cannataro, J.), dated April 4, 2012, which, after a hearing, dismissed the petition and vacated a temporary order of protection against the respondent.
Ordered that the order is affirmed, without costs or disbursements.
“The determination of whether a family offense was committed is a factual issue to be resolved by the hearing court” (Matter of Creighton v Whitmore, 71 AD3d 1141, 1141 [2010]; see Family Ct Act §§ 812, 832; Matter of Clarke-Golding v Golding, 101 AD3d 1117 [2012]; Matter of Halper v Halper, 61 AD3d 687 [2009]), “and that court’s determination regarding the credibility of witnesses is entitled to great weight on appeal unless clearly unsupported by the record” (Matter of Creighton v Whitmore, 71 AD3d at 1141; see Matter of Kaur v Singh, 73 AD3d 1178, 1178 [2010]).
Here, the record supports the Family Court’s determination that the petitioner failed to prove, by a fair preponderance of the credible evidence, that the respondent committed an act constituting a family offense (see Family Ct Act § 832; Matter of Robinson v Bennett, 49 AD3d 652 [2008]; Matter of Waaldijk-Howell v Howell, 22 AD3d 675 [2005]). The petitioner’s remaining contention is without merit. Accordingly, the Family Court properly dismissed the petition and vacated the temporary or*848der of protection against the respondent.
Skelos, J.E, Angiolillo, Roman and Cohen, JJ., concur.